Citation Nr: 1507288	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-01 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for brain aneurism. 

2.  Entitlement to service connection for bilateral knee disability. 

3.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In December 2012, the Board remanded the Veteran's claims for further development.  The requested development has not been completed; action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2012 the Veteran requested a travel Board hearing.  The Board remanded the case in December 2012 for the AOJ to afford the Veteran his requested travel Board hearing.  A review of the claims file demonstrates that the Veteran has still not been afforded a travel Board hearing.  In fact, there is no indication of any effort by the RO to comply with the Board's December 2012 remand instructions.  

As such, the Board finds that the RO did not comply with the directives of the December 2012 remand.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, upon remand, the RO should schedule the Veteran for a travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel Board hearing.  Provide him and his representative reasonable advance notice of the date, time, and location of the hearing.  If the AOJ is unable to comply with the Board's Remand directives, a full explanation for this must be provided.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2014).

